         Case 2:18-cv-04157-JDW Document 55 Filed 02/18/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STEPHEN JONES,
                                                Case No. 2:18-cv-04157-JDW
               Plaintiff

        v.

 PENCOYD IRON WORKS, INC.,

               Defendant


                                    CIVIL JUDGMENT

       AND NOW, this 14th day of February, 2020, in accordance with the Verdict Sheet, it is

ORDERED that Judgement is in favor of Defendant and against Plaintiff. The Clerk of Court shall

mark this matter CLOSED for all purposes.


                                            BY THE COURT:


                                            ATTEST: /s/ Jeannine K. Abed
                                                    Jeannine K. Abed
                                                    Civil Deputy Clerk to
                                                    Hon. Joshua D. Wolson
